Exhibit 99.1 DEVRY INC. SEGMENT INFORMATION - NEW ALIGNMENT (Dollars in Thousands) PRELIMINARY For the Three Months For the Three Months For the Three Months For the Three Months For the Year Ended September 30, Ended December 31, Ended March 31, Ended June 30, Ended June 30, REVENUES: Business, Technology and Management $ Medical and Healthcare International, K-12 and Professional Education Total Consolidated Revenues OPERATING INCOME (LOSS): Business, Technology and Management Medical and Healthcare International, K-12 and Professional Education ) ) Reconciling Items: Amortization Expense ) Depreciation and Other ) Total Consolidated Operating Income INTEREST AND OTHER (EXPENSE) INCOME: Interest Income Interest Expense ) Net Investment Gain - - - 81 - - - Net Interest and Other (Expense) Income 87 ) Total Consolidated Income before Minority Interest and Income Taxes $ All periods have been revised to reflect DeVry's new segment alignment. DeVry recently renamed and repositioned some of its segments to reflect the current alignment of its operations. The former Other Educational Services segment was combined with the former Professional Education segment to create the new International, K-12 and Professional Education segment. These segments are consistent with the method by which management evaluates performance and allocates resources.
